 

TERMINATION AND RELEASE AGREEMENT

 

THIS TERMINATION AND RELEASE AGREEMENT (this “Agreement”) is made as of the date
set forth on the signature page hereto by the undersigned holder of options to
acquire capital stock of Glori Energy Inc., a Delaware Corporation (including
any successor entity thereto, “Glori”), named on the signature page hereto
(“Option Holder”) for the benefit of each of Glori Acquisition Corp., a Delaware
corporation (including any successor entity thereto, the “Company”), Glori and
Infinity-C.S.V.C. Management Ltd., in its capacity under the Merger Agreement as
the INXB Representative (the “INXB Representative”).

 

RECITALS

 

WHEREAS, the Company entered into that certain Merger and Share Exchange
Agreement, dated as of January 8, 2014 (as amended from time to time, the
“Merger Agreement”), by and among Infinity Cross Border Acquisition Corporation,
a company incorporated in the British Virgin Islands (the “Parent”), the
Company, Glori Merger Subsidiary, Inc., a Delaware corporation and wholly owned
subsidiary of the Company (“Merger Sub”), the INXB Representative and Glori;

 

WHEREAS, pursuant to the Merger Agreement, subject to the terms and conditions
thereof, the Parent will merge with and into the Company, with the Company
continuing as the surviving entity (the “Redomestication Merger”), and
immediately thereafter Merger Sub will merge with and into Glori, with Glori
continuing as the surviving entity (the “Transaction Merger” and together with
the Redomestication Merger, the “Transactions”);

 

WHEREAS, upon the consummation of the Transactions (the “Closing”), Glori will
be wholly-owned by the Company, and Glori’s stockholders and warrantholders
immediately prior to the Transactions will become stockholders of the Company;
and

 

WHEREAS, pursuant to the Merger Agreement, at the Closing, each option (a “Glori
Option”) to purchase shares of common stock, par value $0.0001 per share, of
Glori (“Glori Common Stock”) will be assumed by the Company and converted into
an option (an “Adjusted Option”) to purchase shares of common stock, par value
$0.0001 per share (after giving effect to the Redomestication Merger), of the
Company (an “Company Common Stock”), with the number of shares of stock that can
be acquired under each Adjusted Option and the exercise price of such options
revised based on the exchange ratio of shares of Glori Common Stock for shares
of Company Common Stock implied by the merger consideration payable at the
Closing;

 

WHEREAS, it is a condition to the Merger Agreement that in order to receive an
Adjusted Option in exchange for a Glori Option, each holder of a Glori Option
must deliver an executed copy of this Agreement to the Company; and

 

WHEREAS, in view of the foregoing and the valuable consideration to be received
by Option Holder thereunder, including the issuance of Adjusted Option to Option
Holder, the Company, Glori and Option Holder desire to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Option Holder hereby agrees as
follows:

 

1

 

  

AGREEMENT

 

1.           Option Holder’s Representations and Warranties. Option Holder
hereby represents and warrants to the Company and Glori as of the date of this
Agreement and as of the date of the Closing that the information set forth on
Exhibit A is true and correct and that:

 

1.1           Ownership. Option Holder holds of record and owns beneficially
good and marketable title, free and clear of all title defects, security
interests, pledges, options, claims, liens, encumbrances and restrictions of any
nature whatsoever (including collateral security arrangements and other title or
interest retaining agreements) to the Glori Options listed as held by Option
Holder on Exhibit A hereto, except restrictions imposed by the Glori Energy Inc.
2006 Stock Option and Grant Plan (as assumed by the Company and amended after
the Closing in accordance with the terms hereof, the “Glori Stock Plan”), the
applicable grant agreements for such Glori Options and by applicable securities
laws, and Option Holder has not entered into any agreement to transfer, assign
or otherwise dispose of such Glori Options. The Option Holder holds no other
options or rights to purchase shares of Glori capital stock under any plan,
award, grant or agreement, and hereby waives and releases any rights he or she
may have to be issued any additional Glori Options or to purchase or receive
shares of Glori capital stock.

 

1.2           Enforceability; No Conflicts. This Agreement has been duly and
validly executed and delivered by Option Holder and constitutes the legal, valid
and binding obligation of Option Holder, enforceable against Option Holder in
accordance with its terms. Option Holder has the full right, power, authority
and capacity to execute and deliver this Agreement and to perform his or her
obligations hereunder. The execution, delivery and performance of this Agreement
by Option Holder and the consummation of the transactions contemplated hereby
will not result in a breach of, or constitute a default under, or give rise to
any right or cause of action under, any contractual obligations of Option Holder
or any applicable law.

 

2.           Acknowledgement and Consent.

 

2.1           Option Holder hereby acknowledges that, upon the Closing, any
outstanding unexercised Glori Option owned by Option Holder will be assumed by
the Company and shall be converted into an Adjusted Option of the Company,
subject to the terms and conditions that applied to the Glori Options prior to
the Closing (subject to this Section 2), including the same vesting schedule as
the Glori Options (and no unvested Glori Options shall have their vesting
accelerated as a result of the Closing), except that as of the Closing:

 

(a)          the Adjusted Option shall be exercisable for that number of whole
shares of Company Common Stock (rounded down to the nearest whole share) equal
to the product of the number of shares of Glori Common Stock subject to such
Glori Option multiplied by the Exchange Ratio (as defined in the Merger
Agreement), at an exercise price per share of Company Common Stock (rounded up
to the nearest whole cent) equal to the quotient of (i) the exercise price per
share of Glori Common Stock of such Glori Option, divided by (ii) the Exchange
Ratio; provided, that the exercise price and/or the number of shares of Company
Common Stock that may be purchased under the Adjusted Option shall be further
adjusted to the extent required to remain compliant with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); and provided, further, that in the case of Glori Options that are
intended to qualify as incentive stock options within the meaning of Section 422
of the Code, the exercise price and the number of shares of Company Common Stock
subject to the Adjusted Option shall be determined in a manner consistent with
the requirements of Section 424 of the Code and the Department of Treasury
Regulations issued thereunder;

 

2

 

 

(b)          Adjusted Options will not be exercisable prior to the earlier to
occur of (i) the one (1) year anniversary of the Closing or (ii) sixty (60) days
after the Option Holder’s termination of employment or termination of service
with the Purchaser and its “affiliates” (within the meaning of the Glori Stock
Plan); and

 

(c)          With respect to three percent (3%) of the shares which can be
acquired under each Adjusted Option (such 3%, the “Reserved Portion”), in
addition to the above-described exercisability restrictions applicable to the
Adjusted Option, the Reserved Portion shall (A) in no event be exercisable until
after the Expiration Date (as defined in the Merger Agreement), (B) immediately
after 11:59 p.m. New York City time on the Expiration Date, the Reserved Portion
shall be forfeited in the same proportion that the number of Escrow Shares (as
defined in the Merger Agreement) that are not released from the Escrow Account
(as defined in the Merger Agreement) to the Exchange Agent (as defined in the
Merger Agreement) for distribution to Company stockholders and warrantholders
(“Company Holders”), net of the number of Escrow Shares retained for Pending
Claims (as defined in the Merger Agreement), bears to the aggregate number of
Escrow Shares deposited in the Escrow Account at the Closing (subject to
equitable adjustment for stock dividends, recapitalizations, stock exchanges and
other similar transactions) and (C) with respect to the portion of the Reserved
Portion equal to the number of Escrow Shares retained after the Expiration Date
for Pending Claims divided by the aggregate number of Escrow Shares deposited in
the Escrow Account at the Closing (subject to equitable adjustment for stock
dividends, recapitalizations, stock exchanges and other similar transactions)
(the “Pending Reserved Portion”), (I) such Pending Reserved Portion shall
continue to not be exercisable until after the final resolution of all Pending
Claims, and (II) upon the final resolution of all Pending Claims, the Pending
Reserved Portion shall be forfeited in the same proportion that the number of
Escrow Shares that were retained for Pending Claims that are not released from
the Escrow Account to the Exchange Agent for distribution to Company Holders
(or, to the extent required by the Merger Agreement, to the Company for
distribution to Company Holders) bears to the aggregate number of Escrow Shares
that were retained for Pending Claims.

 

2.2           Option Holder further acknowledges that at the Closing: (i) the
Glori Stock Plan will be automatically assumed by the Company and amended so
that (A) all references to Glori (including any references relating to a “Sale
Event” involving Glori) in the Glori Stock Plan and in each agreement evidencing
any outstanding award of Glori Options shall be deemed to refer to the Company
and (B) the aggregate number of awards permitted to be issued or granted under
the Glori Stock Plan shall be adjusted to an amount equal to (I) the aggregate
number of awards permitted to be issued or granted under the Glori Stock Plan
immediately prior to the Closing multiplied by (II) the Exchange Ratio; and (ii)
Option Holder’s option award agreements (the “Option Agreements”) with respect
to the Glori Options will be automatically assumed by the Company and amended to
reflect the changes to the Glori Options and the Glori Stock Plan that apply to
the Adjusted Options as described herein.

 

2.3           Subject to Section 3 below, Option Holder hereby consents to the
matters described in this Section 2, including (i) the conversion of his or her
unexercised Glori Options at the Closing in exchange for Adjusted Options, (ii)
the assignment of the Glori Stock Plan to the Company and the amendment of the
Glori Stock Plan and (iii) the assignment of the Option Agreements to the
Company and the amendment of the Option Agreements, and surrenders, effective at
the Closing, all of the Glori Options held by Option Holder in exchange for the
Adjusted Options in accordance with this Agreement. Option Holder hereby further
acknowledges that from and after the Closing, Option Holder shall have no rights
with respect to Glori in connection with Option Holder’s Glori Options, the
Option Agreements or the Glori Stock Plan and will have no right to acquire any
equity securities of Glori.

 

3

 

  

3.           Termination of this Agreement. This matters described in Section 2
are subject to the consummation of the Closing, and certain conditions must be
satisfied prior to the consummation of the Closing. If the Closing does not
occur, then Option Holder’s Glori Options will not be converted, will remain in
full force and effect pursuant to their terms, and will not be affected or
modified in any respect. In the event that the Merger Agreement is terminated
prior to the Closing for any reason, this Agreement shall terminate and be of no
further force or effect (including the releases contained in Section 5 below)
and Option Holder’s rights under the Glori Options shall remain subject to all
of the provisions of the Glori Stock Plan and the Option Agreements.

 

4.           Prohibition on Transfer. Notwithstanding any provisions of the
Glori Stock Plan or the Option Agreements, and without limiting any restrictions
set forth therein, Option Holder hereby covenants and agrees that he or she will
not sell, assign, transfer, pledge, hypothecate or otherwise encumber or permit
any encumbrance to exist on any of Option Holder’s Glori Options from and after
the date of this Agreement until the earlier of the Closing or the termination
of the Merger Agreement. Any sale, assignment, transfer, pledge, hypothecation
or other lien in violation of this Section 4 shall be null and void ab initio.

 

5.           Release and Covenant Not to Sue. Subject to Sections 3, 6.2 and
6.11, by execution and delivery of this Agreement and acceptance of the Adjusted
Options specified above, effective upon the Closing, Option Holder, on behalf of
himself or herself and any of his or her successors, assigns, heirs and
affiliates, hereby releases and discharges Glori and its subsidiaries from and
against any and all claims, suits, actions, demands, obligations, agreements,
debts and liabilities whatsoever (whether known or unknown, asserted or
unasserted, contingent, inchoate, or otherwise), both at law and in equity,
which Option Holder now has, has ever had or may hereafter have against Glori or
any of its subsidiaries arising at or prior to the Closing or on account of or
arising out of any matter occurring at or prior to the Closing; provided, that
with respect to Option Holder’s employment by Glori or its subsidiaries, such
release excludes any claims related to the right of Option Holder to receive
current earned and accrued but unpaid compensation, unreimbursed business
expenses or other employment benefits generally available to all employees of
Glori and its subsidiaries. Option Holder warrants and states to the Glori that
Option Holder either (i) has received full and complete instruction and advice
from Option Holder’s counsel and attorneys with regard to the release contained
in this Section 5, and having considered such advice and counsel, Option Holder
hereby waives and relinquishes any rights and benefits which Option Holder may
have to the full extent that Option Holder may lawfully waive all such rights
and benefits, or (ii) has on his or her own elected not to consult with his or
her counsel and attorneys, and hereby waives and relinquishes any rights and
benefits which Option Holder may have to the full extent that Option Holder may
lawfully waive all such rights and benefits. Option Holder waives the benefit of
any statute or rule of law, which, if applied to the foregoing, would otherwise
exclude from its binding effect any claim not known by Option Holder on the date
of execution of this Agreement or on the date of the Closing. From and after the
Closing, Option Holder hereby irrevocably covenants to refrain from, directly or
indirectly, asserting, commencing or causing to be commenced any claim, suit,
action or demand of any kind against Glori or any of its subsidiaries, based
upon any matter purported to be released hereby. Notwithstanding anything herein
to the contrary, the releases and restrictions set forth herein shall not apply
to any claims Option Holder may have under this Agreement or the terms and
conditions of the Merger Agreement.

 

6.           Miscellaneous.

 

6.1           Assignment. This Agreement and all obligations of each Option
Holder are personal to Option Holder and may not be transferred or delegated by
Option Holder at any time. The Company and Glori may freely assign any or all of
their rights under this Agreement, in whole or in part, to any successor entity
without obtaining the consent or approval of Option Holder. If the INXB
Representative is replaced in accordance with the terms of the Merger Agreement,
the replacement INXB Representative shall automatically become a party to this
Agreement as if it were the original INXB Representative hereunder.

 

4

 

  

6.2           Other Agreements. Nothing in this Agreement shall limit any of the
rights or remedies of the Company, Glori or the INXB Representative or any of
the obligations of Option Holder under any other agreement between Option Holder
and the Company, Glori or the INXB Representative or any certificate or
instrument executed by Option Holder in favor of the Company, Glori or the INXB
Representative, and nothing in any other agreement, certificate or instrument
shall limit any of the rights or remedies of the Company, Glori or the INXB
Representative or any of the obligations of Option Holder under this Agreement.

 

6.3           Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. This Agreement
and any dispute or controversy arising out of or relating to this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to conflict of law principles that would result in the
application of any law other than the law of the State of New York. All legal
proceedings, claims, suits, actions, demands, disputes or controversies (any of
the foregoing, a “Proceeding”) arising out of or relating to this Agreement
shall be heard and determined exclusively in any state or federal court located
in New York, New York. Each party hereto hereby (a) submits to the exclusive
jurisdiction of any state or federal court located in New York, New York, for
the purpose of any Proceeding arising out of or relating to this Agreement
brought by any party hereto and (b) irrevocably waives, and agrees not to assert
by way of motion, defense or otherwise, in any such Proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the
Proceeding is brought in an inconvenient forum, that the venue of the Proceeding
is improper, or that this Agreement or the transactions contemplated hereby may
not be enforced in or by any of the above-named courts. Each party agrees that a
final judgment in any such Proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself or
himself, or its or his property, by personal delivery of copies of such process
to such party at the applicable address set forth in Section 6.6. Nothing in
this Section 6.3 shall affect the right of any party to serve legal process in
any other manner permitted by applicable law. EACH PARTY HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (I) CERTIFIES THAT NO AFFILIATE, AGENT OR
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.3.

 

6.4           Counterparts; Facsimile. This Agreement may also be executed and
delivered by facsimile signature or by email in portable document format in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

5

 

  

6.5           Interpretation. The titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (a) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (b) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (c) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; (d) a “person” means
an individual, corporation, partnership (including a general partnership,
limited partnership or limited liability partnership), limited liability
company, association, trust or other entity or organization, including a
government, domestic or foreign, or political subdivision thereof, or an agency
or instrumentality thereof; and (e) the term “or” means “and/or”.

 

6.6           Notices. All notices, requests, and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed
effectively given, delivered and received (a) upon personal delivery to the
party to be notified, (b) when sent by electronic mail or facsimile upon
affirmative confirmation of receipt, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, specifying next-day delivery, with written
verification of receipt, in each case to the applicable party at the following
addresses (or to such other address for a party as shall be specified by like
notice):

 

If to the Company or Glori, to:

 

Glori Energy, Inc.

4315 South Drive

Houston, TX 77053

Attn: Chief Executive Officer

Facsimile: (713) 237-8585

 

With copies to (which shall not constitute notice):

 

Norton Rose Fulbright

1301 McKinney, Suite 5100

Houston, TX 77010-3095

Attn: Charles Powell

Facsimile: (713) 651-5246

Email: Charles.powell@nortonrosefulbright.com

 

and

         

Infinity-C.S.V.C. Management Ltd.

3 Azrieli Center (Triangle Tower)

42nd Floor, Tel Aviv, Israel, 67023

Attn: Mark Chess

Facsimile: 972-3-6075456

Email: MarkC@infinity-equity.com

 

and

         

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attention: Stuart Neuhauser

Facsimile: (212) 370-7889

Email: sneuhauser@egsllp.com

 

6

 

  

If to the INXB Representative, to:

 

Infinity-C.S.V.C. Management Ltd.

3 Azrieli Center (Triangle Tower)

42nd Floor, Tel Aviv, Israel, 67023

Attn: Mark Chess

Facsimile: 972-3-6075456

Email: MarkC@infinity-equity.com

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attention: Stuart Neuhauser

Facsimile: (212) 370-7889

Email: sneuhauser@egsllp.com

If to Option Holder, to the address of Option Holder as set forth under Option
Holder’s name on the signature pages hereto.

 

6.7           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of all of the parties hereto. No failure or delay by a
party in exercising any right hereunder shall operate as a waiver thereof. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

6.8           Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

6.9           Specific Performance. Option Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by Option Holder, money damages may be
inadequate and the Company, Glori and the INXB Representative may have not
adequate remedy at law, and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by Option
Holder in accordance with their specific terms or were otherwise breached.
Accordingly, each of the Company, Glori and the INXB Representative shall be
entitled to seek an injunction or restraining order to prevent breaches of this
Agreement by Option Holder and to seek to enforce specifically the terms and
provisions hereof, without the requirement to post any bond or other security or
to prove that money damages would be inadequate, this being in addition to any
other right or remedy to which such party may be entitled under this Agreement,
at law or in equity.

 

6.10         Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person that is not a party hereto or thereto or
a successor or permitted assign of such a party. Each of the parties acknowledge
and agree that the INXB Representative shall be entitled to bring a claim on
behalf of the Company or Glori under this Agreement to enforce the terms hereof.

 

6.11         Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document
(as defined in the Merger Agreement).

 

7

 

  

IN WITNESS WHEREOF, the undersigned Option Holder has executed this Termination
and Release Agreement as of the date first written above.

 



  Option Holder:         By:           Print Name:           Date Signed:  



 







  Address for Notice:                                       Facsimile:      
Email:  

 

[Signature Page to Termination and Release Agreement]

 

 

 

  

Exhibit A

Glori Option Summary

 



Name of Option Holder:    

 



Date of Option Grant   Number of Shares   Exercise Price Per Share              
                                                       



 

 

 